TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 4, 2018



                                      NO. 03-17-00035-CV


                       Dr. Ruthie Harper and PLLG, LLC, Appellants

                                                 v.

                            Wellbeing Genomics Pty Ltd., Appellee




           APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
            AFFIRMED IN PART; REVERSED AND RENDERED IN PART
         ON MOTION FOR REHEARING -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on December 18, 2016. This

Court’s opinion and judgment dated April 4, 2018, are withdrawn. Having reviewed the record

and the parties’ arguments, the Court holds that there was reversible error in that portion of the

trial court’s judgment awarding appellee damages and attorney’s fees on its breach-of-contract

claim. Therefore, the Court reverses that portion of the trial court’s judgment and renders

judgment that appellee take nothing on its breach-of-contract claim. The Court affirms the

judgment of the trial court in all other respects. Each party shall pay the costs of appeal incurred

by that party, both in this Court and the court below.